COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00473-CR


ANTONIO LEIJA, JR.                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY
                      TRIAL COURT NO. 52,563-B

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Antonio Leija, Jr. filed a notice of appeal challenging his

convictions for four counts of aggravated sexual assault of a child. The trial court

sentenced appellant on June 24, 2013, and Leija filed a timely motion for new

trial. Accordingly, Leija’s notice of appeal was due September 22, 2013. See

Tex. R. App. P. 26.2(a)(2).        Leija did not file a notice of appeal until

      1
       See Tex. R. App. P. 47.4.
September 27, 2013, and he did not file a timely motion to extend time to file the

notice of appeal. See Tex. R. App. P. 26.3. Accordingly, we dismiss this appeal

for want of jurisdiction. See Tex. R. App. P. 43.2(f); Olivo v. State, 918 S.W.2d
519, 522–23 (Tex. Crim. App. 1996).

                                                  PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 26, 2015




                                        2